Poch, J. This matter comes before the Court on the joint ■ stipulation of the parties, which states as follows: 1. That the instant claim seeks to recover for damage to Claimant’s automobile sustained on June 6, 1981, at the intersection of State Route 56 and Briggs Road in Du Page County. 2. That Respondent concedes liability for the accident and the damages sustained in the amount of $500.00. 3. That there are no disputed questions of fact. 4. That both parties waive hearing and the submission of briefs. 5. That no other evidence, oral or written, will be submitted to the Court. 6. That an award of $500.00 will constitute full and final satisfaction of the instant claim and any other claim arising out of the same occurrence. Although the Court is not bound by a stipulation such as this, it is also not desirous of interposing a controversy where none appears to exist. As long as the stipulation appears reasonable and fair, we see no reason to question its validity or to force the parties to take the time and expense of proving facts which are not in dispute. We find the stipulated facts to be sufficient to sustain a finding of liability on the part of Respondent and an award in the agreed amount. - Claimant is hereby awarded the amount of $500.00 (five hundred dollars and no cents).